Weiss, J.
Appeal (trans*607ferred to this court by order of the Appellate Division, Second Department) from an order of the Family Court of Dutchess County (Bernhard, J.), entered November 10, 1988, which dismissed petitioner’s application, in a proceeding pursuant to Domestic Relations Law article 3-A, for modification of a prior order of support.
Petitioner, a Florida resident, commenced Uniform Support of Dependents Law (Domestic Relations Law art 3-A) (hereinafter USDL) proceedings which resulted in an order increasing respondent’s child support payments and directing respondent to include his son on his employment health insurance policy. Thereafter, petitioner sought, among other things, an order directing respondent to pay for his son’s uninsured orthodontic expenses. This relief was denied without prejudice and, seven months later, petitioner sought to require respondent to pay for 50% of his son’s uninsured medical expenses including orthodontic care. A Hearing Examiner denied the petition, stating that there had been no change in circumstances, the legislative intent was not to provide for orthodontic treatment through the USDL and the petition was identical to a previously filed petition. Although petitioner timely filed written objections, Family Court affirmed the dismissal upon the basis that there was no evidence of a change in circumstances other than petitioner’s wish to increase respondent’s obligation. Petitioner now appeals the dismissal.
We affirm. Just a year prior to the current petition, the parties litigated the issue of child support in the same court. Petitioner has failed to articulate any change in circumstances (see, Family Ct Act § 451). In a USDL proceeding, the substantive law of New York governs the determination of a respondent’s duty (see, Matter of Lucas v Fiero, 138 AD2d 488; Matter of Burke v Adams, 130 AD2d 100, 103-105; Matter of Ryan v Ryan, 128 AD2d 624) and, accordingly, petitioner is not entitled to further relief or to continue litigating the same issue without a change in circumstances.
Order affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.